


Exhibit 10.31

 

AXT, Inc.

 

2007 Equity Incentive Plan

 

(As Amended Through December 8, 2008)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

1.

Establishment, Purpose and Term of Plan

 

1

 

1.1

Establishment

 

1

 

1.2

Purpose

 

1

 

1.3

Term of Plan

 

1

 

 

 

 

 

2.

Definitions and Construction

 

1

 

2.1

Definitions

 

1

 

2.2

Construction

 

7

 

 

 

 

 

3.

Administration

 

7

 

3.1

Administration by the Committee

 

7

 

3.2

Authority of Officers

 

7

 

3.3

Administration with Respect to Insiders

 

8

 

3.4

Committee Complying with Section 162(m)

 

8

 

3.5

Powers of the Committee

 

8

 

3.6

Indemnification

 

9

 

3.7

Arbitration

 

10

 

3.8

Repricing Prohibited

 

10

 

 

 

 

 

4.

Shares Subject to Plan

 

10

 

4.1

Maximum Number of Shares Issuable

 

10

 

4.2

Adjustments for Changes in Capital Structure

 

10

 

 

 

 

 

5.

Eligibility and Award Limitations

 

11

 

5.1

Persons Eligible for Awards

 

11

 

5.2

Participation

 

11

 

5.3

Incentive Stock Option Limitations

 

11

 

5.4

Award Limits

 

12

 

 

 

 

 

6.

Terms and Conditions of Options

 

13

 

6.1

Exercise Price

 

13

 

6.2

Exercisability and Term of Options

 

13

 

6.3

Payment of Exercise Price

 

14

 

6.4

Effect of Termination of Service

 

14

 

6.5

Transferability of Options

 

15

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

7.

Terms and Conditions of Stock Appreciation Rights

 

15

 

7.1

Types of SARs Authorized

 

15

 

7.2

Exercise Price

 

15

 

7.3

Exercisability and Term of SARs

 

16

 

7.4

Deemed Exercise of SARs

 

16

 

7.5

Effect of Termination of Service

 

16

 

7.6

Nontransferability of SARs

 

16

 

 

 

 

 

8.

Terms and Conditions of Restricted Stock Awards

 

16

 

8.1

Types of Restricted Stock Awards Authorized

 

17

 

8.2

Purchase Price

 

17

 

8.3

Purchase Period

 

17

 

8.4

Vesting and Restrictions on Transfer

 

17

 

8.5

Voting Rights; Dividends and Distributions

 

17

 

8.6

Effect of Termination of Service

 

17

 

8.7

Nontransferability of Restricted Stock Award Rights

 

18

 

 

 

 

 

9.

Terms and Conditions of Performance Awards

 

18

 

9.1

Types of Performance Awards Authorized

 

18

 

9.2

Initial Value of Performance Shares and Performance Units

 

18

 

9.3

Establishment of Performance Period, Performance Goals and Performance Award
Formula

 

18

 

9.4

Measurement of Performance Goals

 

19

 

9.5

Settlement of Performance Awards

 

20

 

9.6

Voting Rights; Dividend Equivalent Rights and Distributions

 

20

 

9.7

Effect of Termination of Service

 

21

 

9.8

Nontransferability of Performance Awards

 

21

 

 

 

 

 

10.

Terms and Conditions of Restricted Stock Unit Awards

 

22

 

10.1

Grant of Restricted Stock Unit Awards

 

22

 

10.2

Vesting

 

22

 

10.3

Voting Rights, Dividend Equivalent Rights and Distributions

 

22

 

10.4

Effect of Termination of Service

 

23

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

10.5

Settlement of Restricted Stock Unit Awards

 

23

 

10.6

Nontransferability of Restricted Stock Unit Awards

 

23

 

 

 

 

 

11.

Deferred Compensation Awards

 

23

 

11.1

Establishment of Deferred Compensation Award Programs

 

23

 

11.2

Terms and Conditions of Deferred Compensation Awards

 

24

 

 

 

 

 

12.

Other Stock-Based Awards

 

25

 

 

 

 

 

13.

Effect of Change in Control on Awards

 

25

 

13.1

Accelerated Vesting

 

25

 

13.2

Assumption or Substitution

 

26

 

13.3

Effect of Change in Control on Restricted Stock and Other Type of Awards

 

26

 

 

 

 

 

14.

Compliance with Securities Law

 

26

 

 

 

 

 

15.

Compliance with Section 409A

 

27

 

15.1

Awards Subject to Section 409A

 

27

 

15.2

Deferral and/or Distribution Elections

 

27

 

15.3

Subsequent Elections

 

28

 

15.4

Payments Pursuant to Deferral Elections

 

28

 

15.5

Unforeseeable Emergency

 

29

 

15.6

Disabled

 

29

 

15.7

Death

 

30

 

15.8

Prohibition of Acceleration of Payments

 

30

 

 

 

 

 

16.

Tax Withholding

 

30

 

16.1

Tax Withholding in General

 

30

 

16.2

Withholding in Shares

 

30

 

 

 

 

 

17.

Amendment or Termination of Plan

 

31

 

 

 

 

 

18.

Miscellaneous Provisions

 

31

 

18.1

Repurchase Rights

 

31

 

18.2

Provision of Information

 

31

 

18.3

Rights as Employee, Consultant or Director

 

31

 

18.4

Rights as a Stockholder

 

31

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

18.5

Fractional Shares

 

32

 

18.6

Severability

 

32

 

18.7

Beneficiary Designation

 

32

 

18.8

Unfunded Obligation

 

32

 

iv

--------------------------------------------------------------------------------


 

AXT, Inc.

2007 Equity Incentive Plan

(As Amended Through December       , 2008)

 

1.                                       ESTABLISHMENT, PURPOSE AND TERM OF
PLAN.

 

1.1                                 Establishment.  The AXT, Inc. 2007 Equity
Incentive Plan (the “Plan”) is hereby adopted April 30, 2007 subject to approval
by the stockholders of the Company (the date of such approval, the “Effective
Date”).  The Plan is an amendment and restatement of the AXT, Inc. 1997 Stock
Option Plan.  An Award under the Plan shall be subject to the terms of the Plan
and governing Agreements in effect on the date of the Award’s grant.

 

1.2                                 Purpose.  The purpose of the Plan is to
advance the interests of the Participating Company Group and its stockholders by
providing an incentive to attract and retain the best qualified personnel to
perform services for the Participating Company Group, by motivating such persons
to contribute to the growth and profitability of the Participating Company
Group, by aligning their interests with interests of the Company’s stockholders,
and by rewarding such persons for their services by tying a significant portion
of their total compensation package to the success of the Company.  The Plan
seeks to achieve this purpose by providing for Awards in the form of Options,
Stock Appreciation Rights, Restricted Stock Awards, Performance Shares,
Performance Units, Restricted Stock Units, Deferred Compensation Awards and
other Stock-Based Awards as described below.

 

1.3                                 Term of Plan.  The Plan shall continue in
effect until the earlier of its termination by the Board or the date on which
all of the shares of Stock available for issuance under the Plan have been
issued and all restrictions on such shares under the terms of the Plan and the
agreements evidencing Awards granted under the Plan have lapsed.  However,
Awards shall not be granted later than ten (10) years from the Effective Date. 
The Company intends that the Plan comply with Section 409A of the Code
(including any amendments to or replacements of such section), and the Plan
shall be so construed.

 

2.                                       DEFINITIONS AND CONSTRUCTION.

 

2.1                                 Definitions.  Whenever used herein, the
following terms shall have their respective meanings set forth below:

 

(a)                                  “Affiliate” means (i) an entity, other than
a Parent Corporation, that directly, or indirectly through one or more
intermediary entities, controls the Company or (ii) an entity, other than a
Subsidiary Corporation, that is controlled by the Company directly, or
indirectly through one or more intermediary entities.  For this purpose, the
term “control” (including the term “controlled by”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of the relevant entity, whether through the ownership of voting
securities, by contract or otherwise; or shall have such other meaning assigned
such term for the purposes of registration on Form S-8 under the Securities Act.

 

1

--------------------------------------------------------------------------------


 

(b)                                 “Award” means any Option, SAR, Restricted
Stock Award, Performance Share, Performance Unit, Restricted Stock Unit or
Deferred Compensation Award or other Stock-Based Award granted under the Plan.

 

(c)                                  “Award Agreement” means a written agreement
between the Company and a Participant setting forth the terms, conditions and
restrictions of the Award granted to the Participant.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Change in Control” means, unless such term
or an equivalent term is otherwise defined with respect to an Award by the
Participant’s Award Agreement or written contract of employment or service, the
occurrence of any of the following:

 

(i)                                     an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of an Ownership Change Event described in
Section 2.1(y)(iii), the entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be; or

 

(ii)                                  the liquidation or dissolution of the
Company.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended, and any applicable regulations or administrative guidelines
promulgated thereunder.

 

(g)                                 “Committee” means the Compensation Committee
or other committee of the Board duly appointed to administer the Plan and having
such powers as shall be specified by the Board.  If no committee of the Board
has been appointed to administer the Plan, the Board shall exercise all of the
powers of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers, provided, however, that any
discretionary grants to non-Employee Directors shall only be made by a Board
committee comprised solely of independent directors..  The Committee shall have
the exclusive authority to administer the Plan and shall have all of the powers
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Company” means AXT, Inc., a Delaware
corporation, or any Successor.

 

(i)                                     “Consultant” means a person engaged to
provide consulting or advisory services (other than as an Employee or a member
of the Board) to a Participating Company.

 

(j)                                     “Deferred Compensation Award” means an
award of Stock Units granted to a Participant pursuant to Section 11 of the
Plan.

 

(k)                                  “Director” means a member of the Board or
of the board of directors of any Participating Company.

 

(l)                                     “Disability” means the permanent and
total disability of the Participant, within the meaning of Section 22(e)(3) of
the Code.

 

(m)                               “Dividend Equivalent” means a credit, made at
the discretion of the Committee or as otherwise provided by the Plan, to the
account of a Participant in an amount equal to the cash dividends paid on one
share of Stock for each share of Stock represented by an Award held by such
Participant.

 

(n)                                 “Employee” means any person treated as an
employee (including an Officer or a member of the Board who is also treated as
an employee) in the records of a Participating Company and, with respect to any
Incentive Stock Option granted to such person, who is an employee for purposes
of Section 422 of the Code; provided, however, that neither service as a member
of the Board nor payment of a director’s fee shall be sufficient to constitute
employment for purposes of the Plan.  The Company shall determine in good faith
and in the exercise of its discretion whether an individual has become or has
ceased to be an Employee and the effective date of such individual’s employment
or termination of employment, as the case may be.  For purposes of an
individual’s rights, if any, under the Plan as of the time of the Company’s
determination, all such determinations by the Company shall be final, binding
and conclusive, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(p)                                 “Fair Market Value” means, as of any date,
the value of a share of Stock or other property as determined by the Committee,
in its discretion, or by the Company, in its discretion, if such determination
is expressly allocated to the Company herein, subject to the following:

 

(i)                                     Except as otherwise determined by the
Committee, if, on such date, the Stock is listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be the closing price of a share of Stock as quoted on such national or
regional securities exchange or market system constituting the primary market
for the Stock on the day of determination, as reported in The Wall Street
Journal or such other source as the Company deems reliable.  If there is no such
closing price on the day of

 

3

--------------------------------------------------------------------------------


 

determination, the Fair Market Value of a share of Stock under this
Section 2.1(p)(i) shall be the closing price of a share of Stock on the next
trading day following the day of determination.

 

(ii)                                  Notwithstanding the foregoing, the
Committee may, in its discretion, determine the Fair Market Value on the basis
of the closing, high, low or average sale price of a share of Stock or the
actual sale price of a share of Stock received by a Participant, on such date,
the preceding trading day, the next succeeding trading day or an average
determined over a specified period of trading days that is within thirty (30)
days before or thirty (30) days after such date, provided that, with respect to
the grant of an Option or SAR, the commitment to grant such Award based on such
valuation method must be irrevocable before the beginning of the specified
period.  The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan to the
extent consistent with the requirements of Section 409A.

 

(iii)                               If, on such date, the Stock is not listed on
a national or regional securities exchange or market system, the Fair Market
Value of a share of Stock shall be as determined by the Committee in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse, and in a manner consistent with the requirements of
Section 409A.

 

(q)                                 “Incentive Stock Option” means an Option
intended to be (as set forth in the Award Agreement) and which qualifies as an
incentive stock option within the meaning of Section 422(b) of the Code.

 

(r)                                    “Insider” means an Officer, a Director or
any other person whose transactions in Stock are subject to Section 16 of the
Exchange Act.

 

(s)                                  “Insider Trading” means the written policy
of the Company pertaining to the purchase, sale, transfer or other disposition
of the Company’s equity securities by Directors, Officers, Employees or other
service providers who may possess material, nonpublic information regarding the
Company or its securities.

 

(t)                                    “Non-Control Affiliate” means any entity
in which any Participating Company has an ownership interest and which the
Committee shall designate as a Non-Control Affiliate.

 

(u)                                 “Nonemployee Director” means a Director who
is not an Employee.

 

(v)                                 “Nonstatutory Stock Option” means an Option
not intended to be (as set forth in the Award Agreement) an incentive stock
option within the meaning of Section 422(b) of the Code.

 

(w)                               “Officer” means any person designated by the
Board as an officer of the Company.

 

4

--------------------------------------------------------------------------------


 

(x)                                   “Option” means the right to purchase Stock
at a stated price for a specified period of time granted to a Participant
pursuant to Section 6 of the Plan.  An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option.

 

(y)                                 “Option Expiration Date” means the date of
expiration of the Option’s term as set forth in the Award Agreement.

 

(z)                                   An “Ownership Change Event” shall be
deemed to have occurred if any of the following occurs with respect to the
Company:  (i) the direct or indirect sale or exchange in a single or series of
related transactions by the stockholders of the Company of more than fifty
percent (50%) of the voting stock of the Company; (ii) a merger or consolidation
in which the Company is a party; or (iii) the sale, exchange, or transfer of all
or substantially all, as determined by the Board in its discretion, of the
assets of the Company.

 

(aa)                            “Parent Corporation” means any present or future
“parent corporation” of the Company, as defined in Section 424(e) of the Code.

 

(bb)                          “Participant” means any eligible person who has
been granted one or more Awards.

 

(cc)                            “Participating Company” means the Company or any
Parent Corporation, Subsidiary Corporation or Affiliate.

 

(dd)                          “Participating Company Group” means, at any point
in time, all entities collectively which are then Participating Companies.

 

(ee)                            “Performance Award” means an Award of
Performance Shares or Performance Units.

 

(ff)                                “Performance Award Formula” means, for any
Performance Award, a formula or table established by the Committee pursuant to
Section 9.3 of the Plan which provides the basis for computing the value of a
Performance Award at one or more threshold levels of attainment of the
applicable Performance Goal(s) measured as of the end of the applicable
Performance Period.

 

(gg)                          “Performance Goal” means a performance goal
established by the Committee pursuant to Section 9.3 of the Plan.

 

(hh)                          “Performance Period” means a period established by
the Committee pursuant to Section 9.3 of the Plan at the end of which one or
more Performance Goals are to be measured.

 

(ii)                                  “Performance Share” means a bookkeeping
entry representing a right granted to a Participant pursuant to Section 9 of the
Plan to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based on performance.

 

5

--------------------------------------------------------------------------------

 

(jj)                                  “Performance Unit” means a bookkeeping
entry representing a right granted to a Participant pursuant to Section 9 of the
Plan to receive a payment equal to the value of a Performance Unit, as
determined by the Committee, based upon performance.

 

(kk)                            “Restricted Stock Award” means an Award of
Restricted Stock.

 

(ll)                                  “Restricted Stock Unit” or “Stock Unit”
means a bookkeeping entry representing a right granted to a Participant pursuant
to Section 10 or Section 11 of the Plan, respectively, to receive a share of
Stock on a date determined in accordance with the provisions of Section 10 or
Section 11, as applicable, and the Participant’s Award Agreement.

 

(mm)                      “Restriction Period” means the period established in
accordance with Section 8.4 of the Plan during which shares subject to a
Restricted Stock Award are subject to Vesting Conditions.

 

(nn)                          “Rule 16b-3” means Rule 16b-3 under the Exchange
Act, as amended from time to time, or any successor rule or regulation.

 

(oo)                          “SAR” or “Stock Appreciation Right” means a
bookkeeping entry representing, for each share of Stock subject to such SAR, a
right granted to a Participant pursuant to Section 7 of the Plan to receive
payment in any combination of shares of Stock or cash of an amount equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.

 

(pp)                          “Section 409A” means Section 409A of the Code.

 

(qq)                          “Section 409A Deferred Compensation” means
compensation provided pursuant to an Award that constitutes deferred
compensation subject to and not exempted from the requirements of Section 409A.

 

(rr)                                “Section 162(m)” means Section 162(m) of the
Code.

 

(ss)                            “Securities Act” means the Securities Act of
1933, as amended.

 

(tt)                                “Service” means a Participant’s employment
or service with the Participating Company Group, whether in the capacity of an
Employee, a Director or a Consultant.  Unless otherwise provided by the
Committee, a Participant’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service.  Furthermore, a Participant’s Service shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company.  However, if
any such leave taken by a Participant exceeds ninety (90) days, then on the
ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract. 
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award Agreement.  A Participant’s
Service shall

 

6

--------------------------------------------------------------------------------


 

be deemed to have terminated either upon an actual termination of Service or
upon the entity for which the Participant performs Service ceasing to be a
Participating Company.  Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.

 

(uu)                          “Stock” means the common stock of the Company, as
adjusted from time to time in accordance with Section 4.2 of the Plan.

 

(vv)                          “Stock-Based Awards” means any award that is
valued in whole or in part by reference to, or is otherwise based on, the Stock,
including dividends on the Stock, but not limited to those Awards described in
Sections 6 through 11 of the Plan.

 

(ww)                      “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.

 

(xx)                              “Successor” means a corporation into or with
which the Company is merged or consolidated or which acquires all or
substantially all of the assets of the Company and which is designated by the
Board as a Successor for purposes of the Plan.

 

(yy)                          “Ten Percent Owner” means a Participant who, at
the time an Option is granted to the Participant, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of a Participating Company (other than an Affiliate) within the meaning of
Section 422(b)(6) of the Code.

 

(zz)                              “Vesting Conditions” mean those conditions
established in accordance with Section 8.4 or Section 10.2 of the Plan prior to
the satisfaction of which shares subject to a Restricted Stock Award or
Restricted Stock Unit Award, respectively, remain subject to forfeiture or a
repurchase option in favor of the Company upon the Participant’s termination of
Service.

 

2.2                                 Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

3.                                       ADMINISTRATION.

 

3.1                                 Administration by the Committee.  The Plan
shall be administered by the Committee.  All questions of interpretation of the
Plan or of any Award shall be determined by the Committee, and such
determinations shall be final and binding upon all persons having an interest in
the Plan or such Award.

 

3.2                                 Authority of Officers.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, determination or election which is the responsibility of or
which is allocated to the Company herein, provided the Officer has apparent
authority with respect to such matter, right, obligation, determination or
election.

 

7

--------------------------------------------------------------------------------


 

3.3                                 Administration with Respect to Insiders. 
With respect to participation by Insiders in the Plan, at any time that any
class of equity security of the Company is registered pursuant to Section 12 of
the Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b-3.

 

3.4                                 Committee Complying with Section 162(m). 
While the Company is a “publicly held corporation” within the meaning of
Section 162(m), the Board may establish a Committee of “outside directors”
within the meaning of Section 162(m) to approve the grant of any Award which
might reasonably be anticipated to result in the payment of employee
remuneration that would otherwise exceed the limit on employee remuneration
deductible for income tax purposes pursuant to Section 162(m).

 

3.5                                 Powers of the Committee.  In addition to any
other powers set forth in the Plan and subject to the provisions of the Plan,
the Committee shall have the full and final power and authority, in its
discretion:

 

(a)                                  to determine the persons to whom, and the
time or times at which, Awards shall be granted and the number of shares of
Stock or units to be subject to each Award;

 

(b)                                 to determine the type of Award granted and
to designate Options as Incentive Stock Options or Nonstatutory Stock Options;

 

(c)                                  to determine the Fair Market Value of
shares of Stock or other property;

 

(d)                                 to determine the terms, conditions and
restrictions applicable to each Award (which need not be identical) and any
shares acquired pursuant thereto, including, without limitation, (i) the
exercise or purchase price of shares purchased pursuant to any Award, (ii) the
method of payment for shares purchased pursuant to any Award, (iii) the method
for satisfaction of any tax withholding obligation arising in connection with
Award, including by the withholding or delivery of shares of Stock, (iv) the
timing, terms and conditions of the exercisability or vesting of any Award or
any shares acquired pursuant thereto, (v) the Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

 

(e)                                  to determine whether an Award will be
settled in shares of Stock, cash, or in any combination thereof;

 

(f)                                    to approve one or more forms of Award
Agreement;

 

(g)                                 to amend, modify, extend, cancel or renew
any Award or to waive any restrictions or conditions applicable to any Award or
any shares acquired pursuant thereto;

 

8

--------------------------------------------------------------------------------


 

(h)                                 to accelerate, continue, extend or defer the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
including with respect to the period following a Participant’s termination of
Service;

 

(i)                                     without the consent of the affected
Participant and notwithstanding the provisions of any Award Agreement to the
contrary, to unilaterally substitute at any time a Stock Appreciation Right
providing for settlement solely in shares of Stock in place of any outstanding
Option, provided that such Stock Appreciation Right covers the same number of
shares of Stock and provides for the same exercise price (subject in each case
to adjustment in accordance with Section 4.2) as the replaced Option and
otherwise provides substantially equivalent terms and conditions as the replaced
Option, as determined by the Committee;

 

(j)                                     to prescribe, amend or rescind rules,
guidelines and policies relating to the Plan, or to adopt sub-plans or
supplements to, or alternative versions of, the Plan, including, without
limitation, as the Committee deems necessary or desirable to comply with the
laws or regulations of or to accommodate the tax policy, accounting principles
or custom of, foreign jurisdictions whose citizens may be granted Awards;

 

(k)                                  to correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Award Agreement and to make
all other determinations and take such other actions with respect to the Plan or
any Award as the Committee may deem advisable to the extent not inconsistent
with the provisions of the Plan or applicable law; and

 

(l)                                     to delegate to any proper Officer the
authority to grant one or more Awards, without further approval of the
Committee, to any person eligible pursuant to Section 5, other than a person
who, at the time of such grant, is an Insider; provided, however, that (i) the
exercise price per share of each such Option shall be equal to the Fair Market
Value per share of the Stock on the effective date of grant, and (ii) each such
Award shall be subject to the terms and conditions of the appropriate standard
form of Award Agreement approved by the Committee and shall conform to the
provisions of the Plan and such other guidelines as shall be established from
time to time by the Committee.

 

3.6                                 Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board or the
Committee or as officers or employees of the Participating Company Group,
members of the Board or the Committee and any officers or employees of the
Participating Company Group to whom authority to act for the Board, the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or

 

9

--------------------------------------------------------------------------------


 

proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

 

3.7                                 Arbitration.  Any dispute or claim
concerning any Awards granted (or not granted) pursuant to this Plan and any
other disputes or claims relating to or arising out of the Plan shall be fully,
finally and exclusively resolved by binding arbitration conducted pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.  By
accepting an Award, Participants and the Company waive their respective rights
to have any such disputes or claims tried by a judge or jury.

 

3.8                                 Repricing Prohibited.  Without the
affirmative vote of holders of a majority of the shares of Stock cast in person
or by proxy at a meeting of the stockholders of the Company at which a quorum
representing a majority of all outstanding shares of Stock is present or
represented by proxy, the Committee shall not approve a program providing for
either (a) the cancellation of outstanding Options or SARs and the grant in
substitution therefore of new Awards having a lower exercise price or (b) the
amendment of outstanding Options or SARs to reduce the exercise price thereof. 
This paragraph shall not be construed to apply to the issuance or assumption of
an Award in a transaction to which Code section 424(a) applies, within the
meaning of Section 424 of the Code.

 

4.                                       SHARES SUBJECT TO PLAN.

 

4.1                                 Maximum Number of Shares Issuable.  Subject
to adjustment as provided in Section 4.2, the maximum aggregate number of shares
of Stock that may be issued under the Plan shall be seven million five hundred
fifty thousand (7,550,000) (including the shares of Stock issuable under the
Plan prior to the Effective Date) and shall consist of authorized but unissued
or reacquired shares of Stock or any combination thereof.  Any shares of Stock
that are Subject to Awards of Options or SARs shall be counted against the limit
as one (1) share for every one (1) share granted.  Any shares of Stock that are
subject to Awards (other than Options or SARs) shall be counted against this
limit as two (2) shares for every one (1) share granted.  If an outstanding
Award for any reason expires or is terminated or canceled without having been
exercised or settled in full, or if shares of Stock acquired pursuant to an
Award subject to forfeiture or repurchase are forfeited or repurchased by the
Company, the shares of Stock allocable to the terminated portion of such Award
or such forfeited or repurchased shares of Stock shall again be available for
issuance under the Plan.  When a SAR settled in shares of Stock is exercised,
the total number of shares subject to the SAR Agreement with respect to which
the exercise occurs shall count against the limit, regardless of the number of
shares actually issued in settlement of the SAR.  Shares used to pay the
exercise price of an option shall not again become available for future grant or
issuance under the Plan.  Shares used to satisfy tax withholding obligations
shall not become available for future grant or issuance under the Plan.  To the
extent an Award is settled in cash rather than shares of Stock, such cash
payment shall not reduce the number of shares available for issuance under the
Plan.

 

4.2                                 Adjustments for Changes in Capital
Structure.  Subject to any required action by the stockholders of the Company
and the requirements of Section 409A and 424 of the Code to the extent
applicable, in the event of any change in the Stock effected without receipt of
consideration by the Company, whether through merger, consolidation,
reorganization,

 

10

--------------------------------------------------------------------------------


 

reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate adjustments shall be made in the number and kind of shares
subject to the Plan and to any outstanding Awards, in the Award limits set forth
in Section 5.4, and in the exercise or purchase price per share under any
outstanding Award in order to prevent dilution or enlargement of Participants’
rights under the Plan.  For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.”  If a majority of the shares which are
of the same class as the shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Options to provide that such
Options are exercisable for New Shares.  In the event of any such amendment, the
number of shares subject to, and the exercise price per share of, the
outstanding Awards shall be adjusted in a fair and equitable manner as
determined by the Board, in its discretion.  Any fractional share resulting from
an adjustment pursuant to this Section 4.2 shall be rounded down to the nearest
whole number.  The Committee in its sole discretion, may also make such
adjustments in the terms of any Award to reflect, or related to, such changes in
the capital structure of the Company or distributions as it deems appropriate,
including modification of Performance Goals, Performance Award Formulas and
Performance Periods.  The adjustments determined by the Committee pursuant to
this Section 4.2 shall be final, binding and conclusive.

 

5.                                       ELIGIBILITY AND AWARD LIMITATIONS.

 

5.1                                 Persons Eligible for Awards.  Awards may be
granted only to Employees, Consultants and Directors.

 

5.2                                 Participation.  Awards are granted solely at
the discretion of the Committee, other than Nonemployee Director Awards that may
be granted by the Committee or a subcommittee of independent members of the
Board.  Eligible persons may be granted more than one Award.  However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

 

5.3                                 Incentive Stock Option Limitations.

 

(a)                                  Persons Eligible.  An Incentive Stock
Option may be granted only to a person who, on the effective date of grant, is
an Employee of the Company, a Parent Corporation or a Subsidiary Corporation
(each being an “ISO-Qualifying Corporation”).  Any person who is not an Employee
of an ISO-Qualifying Corporation on the effective date of the grant of an Option
to such person may be granted only a Nonstatutory Stock Option.

 

(b)                                 Fair Market Value Limitation.  To the extent
that options designated as Incentive Stock Options (granted under all stock
option plans of the Participating Company Group, including the Plan) become
exercisable by a Participant for the first time during any calendar year for
stock having a Fair Market Value greater than One Hundred

 

11

--------------------------------------------------------------------------------


 

Thousand Dollars ($100,000), the portion of such options which exceeds such
amount shall be treated as Nonstatutory Stock Options.  For purposes of this
Section, options designated as Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
stock shall be determined as of the time the option with respect to such stock
is granted.  If the Code is amended to provide for a limitation different from
that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code.  If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Upon exercise, shares
issued pursuant to each such portion shall be separately identified.

 

5.4                                 Award Limits.

 

(a)                                  Maximum Number of Shares Issuable Pursuant
to Incentive Stock Options.  Subject to adjustment as provided in Section 4.2,
the maximum aggregate number of shares of Stock that may be issued under the
Plan pursuant to the exercise of Incentive Stock Options shall not exceed seven
million five hundred fifty thousand (7,550,000) shares.  The maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to all
Awards other than Incentive Stock Options shall be the number of shares
determined in accordance with Section 4.1, subject to adjustment as provided in
Section 4.2.

 

(b)                                 Limits on Full Value Awards.  Any Restricted
Stock Awards, Restricted Stock Unit Awards and Performance Awards (“Full Value
Awards”) which vest on the basis of the Participant’ continued Service shall not
provide for vesting which is any more rapid than annual pro rata vesting over a
three (3) year period and any Full Value Awards which vest upon the attainment
of Performance Goals shall provide for a Performance Period of at least twelve
(12) months.  There shall be no acceleration of vesting of such Full Value
Awards except in connection with death, Disability or Change in Control.

 

(c)                                  Section 162(m) Award Limits.  The following
limits shall apply to the grant of any Award if, at the time of grant, the
Company is a “publicly held corporation” within the meaning of Section 162(m).

 

(i)                                     Options and SARs.  Subject to adjustment
as provided in Section 4.2, no Employee shall be granted within any fiscal year
of the Company one or more Options or Freestanding SARs which in the aggregate
are for more than five hundred thousand (500,000) shares of Stock reserved for
issuance under the Plan.

 

(ii)                                  Restricted Stock, Restricted Stock Unit
Awards and Performance Shares.  Subject to adjustment as provided in
Section 4.2, no Employee shall be granted within any fiscal year of the Company
one or more Restricted Stock Awards or Restricted Stock Unit Awards, subject to
Vesting Conditions based on the attainment of Performance Goals, or Performance
Shares, for more than three hundred thousand shares (300,000) shares of Stock in
the aggregate under the Plan.

 

12

--------------------------------------------------------------------------------


 

(iii)                               Performance Units.  Subject to adjustment as
provided in Section 4.2, no Employee shall be granted Performance Units which
could result in such Employee receiving more than two million dollars
($2,000,000) for each full fiscal year of the Company contained in the
Performance Period for such Award.  No Participant may be granted more than one
Performance Award for the same Performance Period.

 

6.                                       TERMS AND CONDITIONS OF OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement. 
Award Agreements evidencing Options may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

 

6.1                                 Exercise Price.  The exercise price for each
Option shall be established in the discretion of the Committee; provided,
however, that (a) the exercise price per share shall be not less than the Fair
Market Value of a share of Stock on the effective date of grant of the Option
and (b) no Incentive Stock Option granted to a Ten Percent Owner shall have an
exercise price per share less than one hundred ten percent (110%) of the Fair
Market Value of a share of Stock on the effective date of grant of the Option. 
Notwithstanding the foregoing, an Option (whether an Incentive Stock Option or a
Nonstatutory Stock Option) may be granted with an exercise price lower than the
minimum exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying under the
provisions of Section 424(a) of the Code.

 

6.2                                 Exercisability and Term of Options.

 

(a)                                  Option Vesting and Exercisability.  Options
shall be exercisable at such time or times, or upon such event or events, and
subject to such terms, conditions, performance criteria and restrictions as
shall be determined by the Committee and set forth in the Award Agreement
evidencing such Option; provided, however, that (a) no Option shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such Option, (b) no Incentive Stock Option granted to a Ten Percent
Owner shall be exercisable after the expiration of five (5) years after the
effective date of grant of such Option, and (c) no Option shall become fully
vested in a period of less than three (3) years from the date of grant, other
than in connection with a termination of Service without cause or a Change in
Control or in the case of an option granted to a Nonemployee Director.  Subject
to the foregoing, unless otherwise specified by the Committee in the grant of an
Option, any Option granted hereunder shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions, or the terms of the Plan.

 

(b)                                 Participant Responsibility for Exercise of
Option.  Each Participant is responsible for taking any and all actions as may
be required to exercise any Option in a timely manner, and for properly
executing any documents as may be required for the exercise of an Option in
accordance with such rules and procedures as may be established from time to
time.  By signing an Option Agreement each Participant acknowledges that
information

 

13

--------------------------------------------------------------------------------

 

regarding the procedures and requirements for the exercise of any Option is
available upon such Participant’s request.  The Company shall have no duty or
obligation to notify any Participant of the expiration date of any Option.

 

6.3                                 Payment of Exercise Price.

 

(a)                                  Forms of Consideration Authorized.  Except
as otherwise provided below, payment of the exercise price for the number of
shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or in cash equivalent, (ii) by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price, (iii)   provided that the
Participant is an Employee, and not an Officer or Director (unless otherwise not
prohibited by law, including, without limitation, any regulation promulgated by
the Board of Governors of the Federal Reserve System) and in the Company’s sole
and absolute discretion at the time the Option is exercised, by delivery of the
Participant’s promissory note in a form approved by the Company for the
aggregate exercise price, provided that, if the Company is incorporated in the
State of Delaware, the Participant shall pay in cash that portion of the
aggregate exercise price not less than the par value of the shares being
acquired, (iv) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (v) by any
combination thereof.  The Committee may at any time or from time to time grant
Options which do not permit all of the foregoing forms of consideration to be
used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.

 

(b)                                 Limitations on Forms of Consideration.

 

(i)                                     Tender of Stock.  Notwithstanding the
foregoing, an Option may not be exercised by tender to the Company, or
attestation to the ownership, of shares of Stock to the extent such tender or
attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.

 

(ii)                                  Payment by Promissory Note.  No promissory
note shall be permitted if the exercise of an Option using a promissory note
would be a violation of any law.  Any permitted promissory note shall be on such
terms as the Committee shall determine.  The Committee shall have the authority
to permit or require the Participant to secure any promissory note used to
exercise an Option with the shares of Stock acquired upon the exercise of the
Option or with other collateral acceptable to the Company.  Unless otherwise
provided by the Committee, if the Company at any time is subject to the
regulations promulgated by the Board of Governors of the Federal Reserve System
or any other governmental entity affecting the extension of credit in connection
with the Company’s securities, any promissory note shall comply with such
applicable regulations, and the Participant shall pay the unpaid principal and
accrued interest, if any, to the extent necessary to comply with such applicable
regulations.

 

6.4                                 Effect of Termination of Service.

 

(a)                                  Option Exercisability.  Subject to earlier
termination of the Option as otherwise provided herein and unless otherwise
provided by the Committee, an Option shall

 

14

--------------------------------------------------------------------------------


 

be exercisable after a Participant’s termination of Service only during the
applicable time periods provided in the Award Agreement.

 

(b)                                 Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing, unless the Committee provides otherwise in the
Award Agreement, if the exercise of an Option within the applicable time periods
is prevented by the provisions of Section 14 below, the Option shall remain
exercisable until three (3) months (or such longer period of time as determined
by the Committee, in its discretion) after the date the Participant is notified
by the Company that the Option is exercisable, but in any event no later than
the Option Expiration Date.

 

(c)                                  Extension if Participant Subject to
Section 16(b).  Notwithstanding the foregoing, if a sale within the applicable
time periods of shares acquired upon the exercise of the Option would subject
the Participant to suit under Section 16(b) of the Exchange Act, the Option
shall remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by the Participant would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Participant’s termination of Service, or (iii) the Option Expiration
Date.

 

6.5                                 Transferability of Options.  During the
lifetime of the Participant, an Option shall be exercisable only by the
Participant or the Participant’s guardian or legal representative.  Prior to the
issuance of shares of Stock upon the exercise of an Option, the Option shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, to the extent
permitted by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option, a Nonstatutory Stock Option shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 Registration Statement under
the Securities Act.

 

7.                                       TERMS AND CONDITIONS OF STOCK
APPRECIATION RIGHTS.

 

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

7.1                                 Types of SARs Authorized.  SARs may be
granted in tandem with all or any portion of a related Option (a “Tandem SAR”)
or may be granted independently of any Option (a “Freestanding SAR”).  A Tandem
SAR may be granted either concurrently with the grant of the related Option or
at any time thereafter prior to the complete exercise, termination, expiration
or cancellation of such related Option.

 

7.2                                 Exercise Price.  The exercise price for each
SAR shall be established in the discretion of the Committee; provided, however,
that (a) the exercise price per share subject

 

15

--------------------------------------------------------------------------------


 

to a Tandem SAR shall be the exercise price per share under the related Option
and (b) the exercise price per share subject to a Freestanding SAR shall be not
less than the Fair Market Value of a share of Stock on the effective date of
grant of the SAR.

 

7.3                                 Exercisability and Term of SARs.

 

(a)                                  Tandem SARs.  Tandem SARs shall be
exercisable only at the time and to the extent, and only to the extent, that the
related Option is exercisable, subject to such provisions as the Committee may
specify where the Tandem SAR is granted with respect to less than the full
number of shares of Stock subject to the related Option.

 

(b)                                 Freestanding SARs.  Freestanding SARs shall
be exercisable at such time or times, or upon such event or events, and subject
to such terms, conditions, performance criteria and restrictions as shall be
determined by the Committee and set forth in the Award Agreement evidencing such
SAR; provided, however, that no Freestanding SAR shall be exercisable after the
expiration of ten (10) years after the effective date of grant of such SAR.  No
SAR shall become fully vested in a period of less than three (3) years from the
date of grant, other than in connection with a termination of Service or a
Change in Control or in the case of an SAR granted to a Nonemployee Director.

 

7.4                                 Deemed Exercise of SARs.  If, on the date on
which an SAR would otherwise terminate or expire, the SAR by its terms remains
exercisable immediately prior to such termination or expiration and, if so
exercised, would result in a payment to the holder of such SAR, then any portion
of such SAR which has not previously been exercised shall automatically be
deemed to be exercised as of such date with respect to such portion.

 

7.5                                 Effect of Termination of Service.  Subject
to earlier termination of the SAR as otherwise provided herein and unless
otherwise provided by the Committee in the grant of an SAR and set forth in the
Award Agreement, an SAR shall be exercisable after a Participant’s termination
of Service only as provided in the Award Agreement.

 

7.6                                 Nontransferability of SARs.  During the
lifetime of the Participant, an SAR shall be exercisable only by the Participant
or the Participant’s guardian or legal representative.  Prior to the exercise of
an SAR, the SAR shall not be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except transfer
by will or by the laws of descent and distribution.

 

8.                                       TERMS AND CONDITIONS OF RESTRICTED
STOCK AWARDS.

 

Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

 

16

--------------------------------------------------------------------------------


 

8.1                                 Types of Restricted Stock Awards
Authorized.  Restricted Stock Awards may or may not require the payment of cash
compensation for the stock.  Restricted Stock Awards may be granted upon such
conditions as the Committee shall determine, including, without limitation, upon
the attainment of one or more Performance Goals described in Section 9.4.  If
either the grant of a Restricted Stock Award or the lapsing of the Restriction
Period is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 9.3 through 9.5(a).

 

8.2                                 Purchase Price.  The purchase price, if any,
for shares of Stock issuable under each Restricted Stock Award and the means of
payment shall be established by the Committee in its discretion.

 

8.3                                 Purchase Period.  A Restricted Stock Award
requiring the payment of cash consideration shall be exercisable within a period
established by the Committee.

 

8.4                                 Vesting and Restrictions on Transfer. 
Shares issued pursuant to any Restricted Stock Awards will be subject to Vesting
Conditions as described in 5.4(b), and may be based upon the satisfaction of
such Service requirements, conditions, restrictions or performance criteria,
including, without limitation, Performance Goals as described in Section 9.4, as
shall be established by the Committee and set forth in the Award Agreement
evidencing such Award.  During any Restriction Period in which shares acquired
pursuant to a Restricted Stock Award remain subject to Vesting Conditions, such
shares may not be sold, exchanged, transferred, pledged, assigned or otherwise
disposed of other than as provided in the Award Agreement or as provided in
Section 8.7.  Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder.

 

8.5                                 Voting Rights; Dividends and Distributions. 
Except as provided in this Section, Section 8.4 and any Award Agreement, during
the Restriction Period applicable to shares subject to a Restricted Stock Award,
the Participant shall have all of the rights of a stockholder of the Company
holding shares of Stock, including the right to vote such shares and to receive
all dividends and other distributions paid with respect to such shares. 
However, in the event of a dividend or distribution paid in shares of Stock or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.2, any and all new, substituted or additional
securities or other property (other than normal cash dividends) to which the
Participant is entitled by reason of the Participant’s Restricted Stock Award
shall be immediately subject to the same Vesting Conditions as the shares
subject to the Restricted Stock Award with respect to which such dividends or
distributions were paid or adjustments were made.

 

8.6                                 Effect of Termination of Service.  Unless
otherwise provided by the Committee in the grant of a Restricted Stock Award and
set forth in the Award Agreement, if a Participant’s Service terminates for any
reason, whether voluntary or involuntary (including the Participant’s death or
disability), then the Participant shall forfeit to the Company any shares
acquired by the Participant pursuant to a Restricted Stock Award which remain
subject to Vesting Conditions as of the date of the Participant’s termination of
Service in exchange for the payment of the purchase price, if any, paid by the
Participant.  The Company shall have the right

 

17

--------------------------------------------------------------------------------


 

to assign at any time any repurchase right it may have, whether or not such
right is then exercisable, to one or more persons as may be selected by the
Company.

 

8.7                                 Nontransferability of Restricted Stock Award
Rights.  Prior to the issuance of shares of Stock pursuant to a Restricted Stock
Award, rights to acquire such shares shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or the laws of descent and distribution. 
All rights with respect to a Restricted Stock Award granted to a Participant
hereunder shall be exercisable during his or her lifetime only by such
Participant or the Participant’s guardian or legal representative.

 

9.                                       TERMS AND CONDITIONS OF PERFORMANCE
AWARDS.

 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

9.1                                 Types of Performance Awards Authorized. 
Performance Awards may be in the form of either Performance Shares or
Performance Units.  Each Award Agreement evidencing a Performance Award shall
specify the number of Performance Shares or Performance Units subject thereto,
the Performance Award Formula, the Performance Goal(s) and Performance Period
applicable to the Award, and the other terms, conditions and restrictions of the
Award.

 

9.2                                 Initial Value of Performance Shares and
Performance Units.  Unless otherwise provided by the Committee in granting a
Performance Award, each Performance Share shall have an initial value equal to
the Fair Market Value of one (1) share of Stock, subject to adjustment as
provided in Section 4.2, on the effective date of grant of the Performance
Share.  Each Performance Unit shall have an initial value determined by the
Committee.  The final value payable to the Participant in settlement of a
Performance Award determined on the basis of the applicable Performance Award
Formula will depend on the extent to which Performance Goals established by the
Committee are attained within the applicable Performance Period established by
the Committee.

 

9.3                                 Establishment of Performance Period,
Performance Goals and Performance Award Formula.  In granting each Performance
Award, the Committee shall establish in writing the applicable Performance
Period, Performance Award Formula and one or more Performance Goals which, when
measured at the end of the Performance Period, shall determine on the basis of
the Performance Award Formula the final value of the Performance Award to be
paid to the Participant.  To the extent compliance with the requirements under
Section 162(m) with respect to “performance-based compensation” is desired, the
Committee shall establish the Performance Goal(s) and Performance Award Formula
applicable to each Performance Award no later than the earlier of (a) the date
ninety (90) days after the

 

18

--------------------------------------------------------------------------------


 

commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain.  Once
established, the Performance Goals and Performance Award Formula shall not be
changed during the Performance Period.  The Company shall notify each
Participant granted a Performance Award of the terms of such Award, including
the Performance Period, Performance Goal(s) and Performance Award Formula.

 

9.4                                 Measurement of Performance Goals. 
Performance Goals shall be established by the Committee on the basis of targets
to be attained (“Performance Targets”) with respect to one or more measures of
business or financial performance (each, a “Performance Measure”), subject to
the following:

 

(a)                                  Performance Measures.  Performance Measures
shall have the same meanings as used in the Company’s financial statements, or,
if such terms are not used in the Company’s financial statements, they shall
have the meaning applied pursuant to generally accepted accounting principles,
or as used generally in the Company’s industry.  Performance Measures shall be
calculated with respect to the Company and each Subsidiary Corporation
consolidated therewith for financial reporting purposes or such division or
other business unit as may be selected by the Committee.  For purposes of the
Plan, the Performance Measures applicable to a Performance Award shall be
calculated in accordance with generally accepted accounting principles, but
prior to the accrual or payment of any Performance Award for the same
Performance Period and excluding the effect (whether positive or negative) of
any change in accounting standards or any extraordinary, unusual or nonrecurring
item, as determined by the Committee, occurring after the establishment of the
Performance Goals applicable to the Performance Award.  Each such adjustment, if
any, shall be made solely for the purpose of providing a consistent basis from
period to period for the calculation of Performance Measures in order to prevent
the dilution or enlargement of the Participant’s rights with respect to a
Performance Award.  Performance Measures may be one or more of the following, as
determined by the Committee:  (i) sales revenue; (ii) gross margin;
(iii) operating margin; (iv) operating income; (v) pre-tax profit; (vi) earnings
before stock-based compensation expense, interest, taxes and depreciation and
amortization; (vii) earnings before interest, taxes and depreciation and
amortization; (viii) earnings before interest and taxes; (ix) net income;
(x) expenses; (xi) the market price of the Stock; (xii) stock price;
(xiii) earnings per share; (xiv) return on stockholder equity; (xv) return on
capital; (xvi) return on net assets; (xvii) economic value added; (xviii) market
share; (xix) customer service; (xx) customer satisfaction; (xxi) safety;
(xxii) total stockholder return; (xxiii) free cash flow; (xxiv) net operating
income; (xxv) operating cash flow; (xxvi) return on investment; (xxvii) employee
satisfaction; (xxviii) employee retention; (xxix) balance of cash, cash
equivalents and marketable securities; (xxx) product development; (xxxi)
research and development expenses; (xxxii) completion of an identified special
project; (xxxiii) completion of a joint venture or other corporate transaction;
(xxxiv) inventory balance; (xxxv) inventory turnover ratio; or (xxxvi) such
other measures as determined by the Committee consistent with this
Section 9.4(a).

 

(b)                                 Performance Targets.  Performance Targets
may include a minimum, maximum, target level and intermediate levels of
performance, with the final value of a Performance Award determined under the
applicable Performance Award Formula by the level

 

19

--------------------------------------------------------------------------------


 

attained during the applicable Performance Period.  A Performance Target may be
stated as an absolute value or as a value determined relative to a standard
selected by the Committee.

 

9.5                                 Settlement of Performance Awards.

 

(a)                                  Determination of Final Value.  As soon as
practicable following the completion of the Performance Period applicable to a
Performance Award, the Committee shall certify in writing the extent to which
the applicable Performance Goals have been attained and the resulting final
value of the Award earned by the Participant and to be paid upon its settlement
in accordance with the applicable Performance Award Formula.

 

(b)                                 Discretionary Adjustment of Award Formula. 
In its discretion, the Committee may, either at the time it grants a Performance
Award or at any time thereafter, provide for the positive or negative adjustment
of the Performance Award Formula applicable to a Performance Award that is not
intended to constitute “qualified performance based compensation” to a “covered
employee” within the meaning of Section 162(m) (a “Covered Employee”) to reflect
such Participant’s individual performance in his or her position with the
Company or such other factors as the Committee may determine.  With respect to a
Performance Award intended to constitute qualified performance-based
compensation to a Covered Employee, the Committee shall have the discretion to
reduce some or all of the value of the Performance Award that would otherwise be
paid to the Covered Employee upon its settlement notwithstanding the attainment
of any Performance Goal and the resulting value of the Performance Award
determined in accordance with the Performance Award Formula.

 

(c)                                  Payment in Settlement of Performance
Awards.  As soon as practicable following the Committee’s determination and
certification in accordance with Sections 9.5(a) and (b), but in any event
within the Short-Term Deferral Period described in Section 15.1 (except as
otherwise provided below or consistent with the requirements of Section 409A),
payment shall be made to each eligible Participant (or such Participant’s legal
representative or other person who acquired the right to receive such payment by
reason of the Participant’s death) of the final value of the Participant’s
Performance Award.  Payment of such amount shall be made in cash in a lump sum
or in installments, shares of Stock (either fully vested or subject to vesting),
or a combination thereof, as determined by the Committee.

 

9.6                                 Voting Rights; Dividend Equivalent Rights
and Distributions.  Participants shall have no voting rights with respect to
shares of Stock represented by Performance Share Awards until the date of the
issuance of such shares, if any (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). 
However, the Committee, in its discretion, may provide in the Award Agreement
evidencing any Performance Share Award that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Stock having a record date prior to the date on which the Performance Shares are
settled or forfeited.  Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock.  The number of additional
Performance Shares (rounded to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the number of shares of Stock represented by the Performance
Shares previously credited to the

 

20

--------------------------------------------------------------------------------


 

Participant by (b) the Fair Market Value per share of Stock on such date. 
Dividend Equivalents may be paid currently or may be accumulated and paid to the
extent that Performance Shares become nonforfeitable, as determined by the
Committee.  Settlement of Dividend Equivalents may be made in cash, shares of
Stock, or a combination thereof as determined by the Committee, and may be paid
on the same basis as settlement of the related Performance Share as provided in
Section 9.5.  Dividend Equivalents shall not be paid with respect to Performance
Units.  In the event of a dividend or distribution paid in shares of Stock or
any other adjustment made upon a change in the capital structure of the Company
as described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Performance Share Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.

 

9.7                                 Effect of Termination of Service.  Unless
otherwise provided by the Committee in the grant of a Performance Award and set
forth in the Award Agreement, the effect of a Participant’s termination of
Service on the Performance Award shall be as follows:

 

(a)                                  Death or Disability.  If the Participant’s
Service terminates because of the death or Disability of the Participant before
the completion of the Performance Period applicable to the Performance Award,
the final value of the Participant’s Performance Award shall be determined by
the extent to which the applicable Performance Goals have been attained with
respect to the entire Performance Period and shall be prorated based on the
number of months of the Participant’s Service during the Performance Period. 
Payment shall be made following the end of the Performance Period in any manner
permitted by Section 9.5.

 

(b)                                 Other Termination of Service.  If the
Participant’s Service terminates for any reason except death or Disability
before the completion of the Performance Period applicable to the Performance
Award, such Award shall be forfeited in its entirety; provided, however, that in
the event of an involuntary termination of the Participant’s Service, the
Committee, in its sole discretion, may waive the automatic forfeiture of all or
any portion of any such Award (e.g., by determining the final value of the
Participant’s Performance Award in the manner provided by Section 9.7(a)) and
provide for payment following the end of the Performance Period in any manner
permitted by Section 9.5.

 

9.8                                 Nontransferability of Performance Awards. 
Prior to settlement in accordance with the provisions of the Plan, no
Performance Award shall be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except transfer
by will or by the laws of descent and distribution.  All rights with respect to
a Performance Award granted to a Participant hereunder shall be exercisable
during his or her lifetime only by such Participant or the Participant’s
guardian or legal representative.

 

21

--------------------------------------------------------------------------------


 

10.                                 TERMS AND CONDITIONS OF RESTRICTED STOCK
UNIT AWARDS.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

10.1                           Grant of Restricted Stock Unit Awards. 
Restricted Stock Unit Awards may be granted upon such conditions as the
Committee shall determine, including, without limitation, upon the attainment of
one or more Performance Goals described in Section 9.4.  If either the grant of
a Restricted Stock Unit Award or the Vesting Conditions with respect to such
Award is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 9.3 through 9.5(a).

 

10.2                           Vesting.  Restricted Stock Units may or may not
be made subject to Vesting Conditions based upon the satisfaction of such
Service requirements, conditions, restrictions or performance criteria,
including, without limitation, Performance Goals as described in Section 9.4, as
shall be established by the Committee and set forth in the Award Agreement
evidencing such Award.  The Committee, in its discretion, may provide in any
Award Agreement evidencing a Restricted Stock Unit Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to the
Award would otherwise occur on a day on which the sale of such shares would
violate the provisions of the Insider Trading Policy, then the satisfaction of
the Vesting Conditions automatically shall be determined on the first to occur
of (a) the next trading day on which the sale of such shares would not violate
the Insider Trading Policy or (b) the later of (i) last day of the calendar year
in which the original vesting date occurred or (ii) the last day of the
Company’s taxable year in which the original vesting date occurred.

 

10.3                           Voting Rights, Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Restricted Stock Units until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  However, the Committee,
in its discretion, may provide in the Award Agreement evidencing any Restricted
Stock Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled.  Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock.  The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date.  Such additional Restricted Stock Units shall
be subject to the same terms and conditions and shall be settled in the same
manner and at the same

 

22

--------------------------------------------------------------------------------


 

time (or as soon thereafter as practicable) as the Restricted Stock Units
originally subject to the Restricted Stock Unit Award.  In the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, appropriate adjustments shall be made in the Participant’s
Restricted Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.

 

10.4                           Effect of Termination of Service.  Unless
otherwise provided by the Committee in the grant of a Restricted Stock Unit
Award and set forth in the Award Agreement, if a Participant’s Service
terminates for any reason, whether voluntary or involuntary (including the
Participant’s death or disability), then the Participant shall forfeit to the
Company any Restricted Stock Units pursuant to the Award which remain subject to
Vesting Conditions as of the date of the Participant’s termination of Service.

 

10.5                           Settlement of Restricted Stock Unit Awards.  The
Company shall issue to a Participant on the date on which Restricted Stock Units
subject to the Participant’s Restricted Stock Unit Award vest or on such other
date determined by the Committee, in its discretion, and set forth in the Award
Agreement one (1) share of Stock (and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 10.3) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes. 
Notwithstanding the foregoing, if permitted by the Committee and set forth in
the Award Agreement, the Participant may elect, consistent with the requirements
of Section 409A, to defer receipt of all or any portion of the shares of Stock
or other property otherwise issuable to the Participant pursuant to this
Section, and such deferred issuance date(s) and amount(s) elected by the
Participant shall be set forth in the Award Agreement.

 

10.6                           Nontransferability of Restricted Stock Unit
Awards.  Prior to the issuance of shares of Stock in settlement of a Restricted
Stock Unit Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.  All rights
with respect to a Restricted Stock Unit Award granted to a Participant hereunder
shall be exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.

 

11.                                 DEFERRED COMPENSATION AWARDS.

 

11.1                           Establishment of Deferred Compensation Award
Programs.  This Section 11 shall not be effective unless and until the Committee
determines to establish a program pursuant to this Section.  The Committee, in
its discretion and upon such terms and conditions as it may determine,
consistent with the requirements of Section 409A, may establish one or more
programs pursuant to the Plan under which:

 

23

--------------------------------------------------------------------------------

 

(a)                                  Participants designated by the Committee
who are Insiders or otherwise among a select group of highly compensated
Employees may irrevocably elect, prior to a date specified by the Committee in
compliance with Section 409A, to reduce such Participant’s compensation
otherwise payable in cash (subject to any minimum or maximum reductions imposed
by the Committee) and to be granted automatically at such time or times as
specified by the Committee one or more Awards of Stock Units with respect to
such numbers of shares of Stock as determined in accordance with the rules of
the program established by the Committee and having such other terms and
conditions as established by the Committee.

 

(b)                                 Participants designated by the Committee who
are Insiders or otherwise among a select group of highly compensated Employees
may irrevocably elect, prior to a date specified by the Committee in compliance
with Section 409A, to be granted automatically an Award of Stock Units with
respect to such number of shares of Stock and upon such other terms and
conditions as established by the Committee in lieu of:

 

(i)                                     shares of Stock otherwise issuable to
such Participant upon the exercise of an Option;

 

(ii)                                  cash or shares of Stock otherwise issuable
to such Participant upon the exercise of an SAR; or

 

(iii)                               cash or shares of Stock otherwise issuable
to such Participant upon the settlement of a Performance Award or Performance
Unit.

 

11.2                         Terms and Conditions of Deferred Compensation
Awards.  Deferred Compensation Awards granted pursuant to this Section 11 shall
be evidenced by Award Agreements in such form as the Committee shall from time
to time establish.  No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

(a)                                Vesting Conditions.  Deferred Compensation
Awards shall not be subject to any vesting conditions.

 

(b)                               Terms and Conditions of Stock Units.

 

(i)                                     Voting Rights; Dividend Equivalent
Rights and Distributions.  Participants shall have no voting rights with respect
to shares of Stock represented by Stock Units until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  However, a Participant
shall be entitled to receive Dividend Equivalents with respect to the payment of
cash dividends on Stock having a record date prior to date on which Stock Units
held by such Participant are settled.  Such Dividend Equivalents shall be paid
by crediting the Participant with additional whole and/or fractional Stock Units
as of the date of payment of such cash dividends on Stock.  The method of
determining the number of additional Stock Units to be so credited shall be
specified by the Committee and set forth in the Award Agreement.

 

24

--------------------------------------------------------------------------------


 

Such additional Stock Units shall be subject to the same terms and conditions
and shall be settled in the same manner and at the same time (or as soon
thereafter as practicable) as the Stock Units originally subject to the Stock
Unit Award.  In the event of a dividend or distribution paid in shares of Stock
or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, appropriate adjustments shall be made in
the Participant’s Stock Unit Award so that it represent the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award.

 

(ii)                                  Settlement of Stock Unit Awards.  A
Participant electing to receive an Award of Stock Units pursuant to this
Section 11 shall specify at the time of such election a settlement date with
respect to such Award in compliance with the requirements of Section 409A.  The
Company shall issue to the Participant as soon as practicable following the
earlier of the settlement date elected by the Participant or the date of
termination of the Participant’s Service, a number of whole shares of Stock
equal to the number of whole Stock Units subject to the Stock Unit Award.  Such
shares of Stock shall be fully vested, and the Participant shall not be required
to pay any additional consideration (other than applicable tax withholding) to
acquire such shares.  Any fractional Stock Unit subject to the Stock Unit Award
shall be settled by the Company by payment in cash of an amount equal to the
Fair Market Value as of the payment date of such fractional share.

 

(iii)                               Nontransferability of Stock Unit Awards. 
Prior to their settlement in accordance with the provision of the Plan, no Stock
Unit Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to a Stock
Unit Award granted to a Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

12.                               OTHER STOCK-BASED AWARDS.

 

In addition to the Awards set forth in Sections 6 through 11 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.

 

13.                               EFFECT OF CHANGE IN CONTROL ON AWARDS.

 

13.1                           Accelerated Vesting.  The Committee, in its sole
discretion, may provide in any Award Agreement or, in the event of a Change in
Control, may take such actions as it deems appropriate to provide for the
acceleration of the exercisability and vesting in connection with such Change in
Control of any or all outstanding Options and SARs and shares acquired upon the
exercise of such Options and SARs upon such conditions and to such extent as the
Committee shall determine.

 

25

--------------------------------------------------------------------------------


 

13.2                           Assumption or Substitution.  In the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiring Corporation”), may, without the consent of the Participant, either
assume the Company’s rights and obligations under outstanding Options and SARs
or substitute for outstanding Options and SARs substantially equivalent options
or stock appreciation rights for the Acquiring Corporation’s stock.  Any Options
or SARs which are neither assumed or substituted for by the Acquiring
Corporation in connection with the Change in Control nor exercised as of the
date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control.  Notwithstanding the
foregoing, shares acquired upon exercise of an Option or SAR prior to the Change
in Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of the Award Agreement evidencing such Award except as otherwise provided in
such Award Agreement.  Furthermore, notwithstanding the foregoing, if the
corporation the stock of which is subject to the outstanding Options or SARs
immediately prior to an Ownership Change Event described in
Section 2.1(y)(i) constituting a Change in Control is the surviving or
continuing corporation and immediately after such Ownership Change Event less
than fifty percent (50%) of the total combined voting power of its voting stock
is held by another corporation or by other corporations that are members of an
affiliated group within the meaning of Section 1504(a) of the Code without
regard to the provisions of Section 1504(b) of the Code, the outstanding Options
and SARs shall not terminate unless the Board otherwise provides in its
discretion.

 

13.3                           Effect of Change in Control on Restricted Stock
and Other Type of Awards.  The Committee may, in its discretion, provide in any
Award Agreement evidencing a Restricted Stock or Other Type of Award that, in
the event of a Change in Control, the lapsing of any applicable Vesting
Condition, Restriction Period or Performance Goal applicable to the shares
subject to such Award held by a Participant whose Service has not terminated
prior to the Change in Control shall be accelerated and/or waived effective
immediately prior to the consummation of the Change in Control to such extent as
specified in such Award Agreement.  Any acceleration, waiver or the lapsing of
any restriction that was permissible solely by reason of this Section 13.3 and
the provisions of such Award Agreement shall be conditioned upon the
consummation of the Change in Control.

 

14.                               COMPLIANCE WITH SECURITIES LAW.

 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act. 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite

 

26

--------------------------------------------------------------------------------


 

authority shall not have been obtained.  As a condition to issuance of any
Stock, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.

 

15.                               COMPLIANCE WITH SECTION 409A.

 

15.1                         Awards Subject to Section 409A.  The Company
intends that Awards granted pursuant to the Plan shall either be exempt from or
comply with Section 409A, and the Plan shall be so construed.  The provisions of
this Section 15 shall apply to any Award or portion thereof that constitutes or
provides for payment of Section 409A Deferred Compensation.  Such Awards may
include, without limitation:

 

(a)                                  A Nonstatutory Stock Option or SAR that
includes any feature for the deferral of compensation other than the deferral of
recognition of income until the later of (i) the exercise or disposition of the
Award or (ii) the time the stock acquired pursuant to the exercise of the Award
first becomes substantially vested.

 

(b)                                 Any Restricted Stock Unit Award or
Performance Award that either (i) provides by its terms for settlement of all or
any portion of the Award at a time or upon an event that will or may occur later
than the end of the Short-Term Deferral Period (as defined below) or
(ii) permits the Participant granted the Award to elect one or more dates or
events upon which the Award will be settled after the end of the Short-Term
Deferral Period.

 

Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2½ month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture.  For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.

 

15.2                         Deferral and/or Distribution Elections.  Except as
otherwise permitted or required by Section 409A, the following rules shall apply
to any compensation deferral and/or payment elections (each, an “Election”) that
may be permitted or required by the Committee pursuant to an Award providing
Section 409A Deferred Compensation:

 

(a)                                  Elections must be in writing and specify
the amount of the payment in settlement of an Award being deferred, as well as
the time and form of payment as permitted by this Plan.

 

(b)                                 Elections shall be made by the end of the
Participant’s taxable year prior to the year in which services commence for
which an Award may be granted to such Participant.

 

(c)                                  Elections shall continue in effect until a
written revocation or change in Election is received by the Company, except that
a written revocation or change in

 

27

--------------------------------------------------------------------------------


 

Election must be received by the Company prior to the last day for making the
Election determined in accordance with paragraph (b) above or as permitted by
Section 15.3.

 

15.3                         Subsequent Elections.  Except as otherwise
permitted or required by Section 409A, any Award providing Section 409A Deferred
Compensation which permits a subsequent Election to delay the payment or change
the form of payment in settlement of such Award shall comply with the following
requirements:

 

(a)                                  No subsequent Election may take effect
until at least twelve (12) months after the date on which the subsequent
Election is made.

 

(b)                                 Each subsequent Election related to a
payment in settlement of an Award not described in Section 15.4(b), 15.4(c) or
15.4(f) must result in a delay of the payment for a period of not less than five
(5) years from the date on which such payment would otherwise have been made.

 

(c)                                  No subsequent Election related to a payment
pursuant to Section 15.4(d) shall be made less than twelve (12) months before
the date on which such payment would otherwise have been made.

 

(d)                                 Subsequent Elections shall continue in
effect until a written revocation or change in the subsequent Election is
received by the Company, except that a written revocation or change in a
subsequent Election must be received by the Company prior to the last day for
making the subsequent Election determined in accordance the preceding paragraphs
of this Section 15.3.

 

15.4                         Payments Pursuant to Deferral Elections.  Except as
otherwise permitted or required by Section 409A, an Award providing Section 409A
Deferred Compensation must provide for payment in settlement of the Award only
upon one or more of the following:

 

(a)                                  The Participant’s separation from service
(as defined by Section 409A);

 

(b)                                 The Participant’s becoming Disabled (as
defined below);

 

(c)                                  The Participant’s death;

 

(d)                                 A time or fixed schedule that is either
(i) specified by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 15.2 or 15.3, as applicable;

 

(e)                                  A change in the ownership or effective
control or the Company or in the ownership of a substantial portion of the
assets of the Company determined in accordance with Section 409A; or

 

28

--------------------------------------------------------------------------------


 

(f)                                    The occurrence of an Unforeseeable
Emergency (as defined by Section 409A).

 

Notwithstanding any provision of the Plan or an Award Agreement to the contrary,
to the extent that any amount constituting Section 409A Deferred Compensation
would become payable under this Plan by reason of a Change in Control, such
amount shall become payable only if the event constituting a Change in Control
would also constitute a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A.

 

Notwithstanding any provision of the Plan or an Award Agreement to the contrary,
except as otherwise permitted by Section 409A, no payment pursuant to
Section 15.4(a) in settlement of an Award providing for Section 409A Deferred
Compensation may be made to a Participant who is a “specified employee” (as
defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death.  All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.

 

15.5                         Unforeseeable Emergency.  The Committee shall have
the authority to provide in the Award Agreement evidencing any Award providing
for Section 409A Deferred Compensation for payment in settlement of all or a
portion of such Award in the event that a Participant establishes, to the
satisfaction of the Committee, the occurrence of an Unforeseeable Emergency.  In
such event, the amount(s) distributed with respect to such Unforeseeable
Emergency cannot exceed the amounts reasonably necessary to satisfy the
emergency need plus amounts necessary to pay taxes reasonably anticipated as a
result of such distribution(s), after taking into account the extent to which
such emergency need is or may be relieved through reimbursement or compensation
by insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship) or by cessation of deferrals under the Award.  All distributions with
respect to an Unforeseeable Emergency shall be made in a lump sum as soon as
practicable following the Committee’s determination that an Unforeseeable
Emergency has occurred.

 

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee.  The Committee’s decision with respect to whether an
Unforeseeable Emergency has occurred and the manner in which, if at all, the
payment in settlement of an Award shall be altered or modified, shall be final,
conclusive, and not subject to approval or appeal.

 

15.6                         Disabled.  The Committee shall have the authority
to provide in any Award providing Section 409A Deferred Compensation for payment
in settlement of such Award in the event that the Participant becomes Disabled. 
A Participant shall be considered “Disabled” if either:

 

(a)                                  the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or

 

29

--------------------------------------------------------------------------------


 

(b)                                 the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Participant’s employer.

 

All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election.  If the Participant has made no Election with respect to
distributions upon becoming Disabled, all such distributions shall be paid in a
lump sum upon the determination that the Participant has become Disabled.

 

15.7                         Death.  If a Participant dies before complete
distribution of amounts payable upon settlement of an Award subject to
Section 409A, such undistributed amounts shall be distributed to his or her
beneficiary under the distribution method for death established by the
Participant’s Election upon receipt by the Committee of satisfactory notice and
confirmation of the Participant’s death.  If the Participant has made no
Election with respect to distributions upon death, all such distributions shall
be paid in a lump sum upon receipt by the Committee of satisfactory notice and
confirmation of the Participant’s death.

 

15.8                         Prohibition of Acceleration of Payments. 
Notwithstanding any provision of the Plan or an Award Agreement to the contrary,
this Plan does not permit the acceleration of the time or schedule of any
payment under an Award providing Section 409A Deferred Compensation, except as
permitted by Section 409A.

 

16.                               TAX WITHHOLDING.

 

16.1                         Tax Withholding in General.  The Company shall have
the right to deduct from any and all payments made under the Plan, or to require
the Participant, through payroll withholding, cash payment or otherwise,
including by means of a Cashless Exercise or Net Exercise of an Option, to make
adequate provision for, the federal, state, local and foreign taxes, if any,
required by law to be withheld by the Participating Company Group with respect
to an Award or the shares acquired pursuant thereto.  The Company shall have no
obligation to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.

 

16.2                         Withholding in Shares.  The Company shall have the
right, but not the obligation, to deduct from the shares of Stock issuable to a
Participant upon the exercise or settlement of an Award, or to accept from the
Participant the tender of, a number of whole shares of Stock having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of the Participating Company Group.  The Fair Market
Value of any shares of Stock withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates.

 

30

--------------------------------------------------------------------------------


 

17.                               AMENDMENT OR TERMINATION OF PLAN.

 

The Board or the Committee may amend, suspend or terminate the Plan at any
time.  However, without the approval of the Company’s stockholders, there shall
be (a) no increase in the maximum aggregate number of shares of Stock that may
be issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, (c) no removal of the stockholder approval requirement in Section 3.8
related to option and SAR repricings, and (d) no other amendment of the Plan
that would require approval of the Company’s stockholders under any applicable
law, regulation or rule.  Except as provided by the next sentence, no amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Board or the Committee.  In any event, no
amendment, suspension or termination of the Plan may adversely affect any then
outstanding Award without the consent of the Participant.  Notwithstanding any
other provision of the Plan to the contrary, the Committee may, in its sole and
absolute discretion and without the consent of any Participant, amend the Plan
or any Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable for the purpose of conforming the Plan or such Award
Agreement to any present or future law, regulation or rule applicable to the
Plan, including, but not limited to, Section 409A.

 

18.                               MISCELLANEOUS PROVISIONS.

 

18.1                         Repurchase Rights.  Shares issued under the Plan
may be subject to one or more repurchase options, or other conditions and
restrictions as determined by the Committee in its discretion at the time the
Award is granted.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

 

18.2                         Provision of Information.  Each Participant shall
be given access to information concerning the Company equivalent to that
information generally made available to the Company’s common stockholders.

 

18.3                         Rights as Employee, Consultant or Director.  No
person, even though eligible pursuant to Section 5, shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

 

18.4                         Rights as a Stockholder.  A Participant shall have
no rights as a stockholder with respect to any shares covered by an Award until
the date of the issuance of such

 

31

--------------------------------------------------------------------------------


 

shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such shares are issued, except as provided in Section 4.2 or another
provision of the Plan.

 

18.5                         Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise or settlement of any
Award.

 

18.6                         Severability.  If any one or more of the provisions
(or any part thereof) of this Plan shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan shall not in any way
be affected or impaired thereby.

 

18.7                         Beneficiary Designation.  Subject to local laws and
procedures, each Participant may file with the Company a written designation of
a beneficiary who is to receive any benefit under the Plan to which the
Participant is entitled in the event of such Participant’s death before he or
she receives any or all of such benefit.  Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  If a married Participant
designates a beneficiary other than the Participant’s spouse, the effectiveness
of such designation may be subject to the consent of the Participant’s spouse. 
If a Participant dies without an effective designation of a beneficiary who is
living at the time of the Participant’s death, the Company will pay any
remaining unpaid benefits to the Participant’s legal representative.

 

18.8                         Unfunded Obligation.  Participants shall have the
status of general unsecured creditors of the Company.  Any amounts payable to
Participants pursuant to the Plan shall be unfunded and unsecured obligations
for all purposes, including, without limitation, Title I of the Employee
Retirement Income Security Act of 1974.  No Participating Company shall be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations.  The
Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder.  Any investments or the creation or maintenance of any
trust or any Participant account shall not create or constitute a trust or
fiduciary relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.  Each Participating Company shall be
responsible for making benefit payments pursuant to the Plan on behalf of its
Participants or for reimbursing the Company for the cost of such payments, as
determined by the Company in its sole discretion.  In the event the respective
Participating Company fails to make such payment or reimbursement, a
Participant’s (or other individual’s) sole recourse shall be against the
respective Participating Company, and not against the Company.  A Participant’s
acceptance of an Award pursuant to the Plan shall constitute agreement with this
provision.

 

32

--------------------------------------------------------------------------------


 

PLAN HISTORY AND NOTES TO COMPANY

 

April 30, 2007

 

Board adopts Plan with a reserve of seven million five hundred fifty thousand
(7,550,000) shares, including a pre Effective Date reserve of five million
hundred thousand (5,800,000) shares.

 

 

 

May 22, 2007

 

Stockholders approve Plan.

 

 

 

December 8, 2008

 

Board amends Plan to comply with Section 409A of the Code.

 

i

--------------------------------------------------------------------------------
